Opinion by
Cole, J.
The question of the proper dutiable value was tried in reappraisement proceedings. Both the single judge in Luigi Vitelli Elvea v. United States (9 Cust. Ct. 466, Reap. Dec. 5661) and the division on review in United States v. Luigi Vitelli Elvea (11 Cust. Ct. 437, Reap. Dec. 5941) sustained the importer’s contention. While the merchandise in question was not directly involved in that litigation, its dutiable value was held to be subject to the same principle of law in the case of Francis X. Zuffante v. United States (13 Cust. Ct. 338, Reap. Dec. 6033). Although the export value of the instant merchandise was upheld in that case, the actual values found by the court were higher than those at which entry was made due to adjustments for nondurable charges, and additional duties therefore accrued.
When this case was called for trial the petitioner testified that prior to entry he sought information from the customs examiner concerning dutiable values of the instant merchandise; that he followed the quotations given by the customs officials at that time; and that subsequent to entry but prior to appraisement inquiry was made of people in the trade, all of whom supported petitioner’s belief that the invoice values were truly representative of dutiable values. From an examination of the record and a consideration of the circumstances relating to entry and final appraisement of the merchandise in question, the court was satisfied that the petitioner had met the burden imposed under section 489 and that the relief sought should be allowed. The petition was therefore granted.